DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on October 5, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, the limitations “a control board” and “a power supply board” are unclear if applicant intends to define the robot as having two control boards and two power supply boards.  More clearly, independent claim 9 and dependent 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (USP 6,893,204).
Suzuki illustrates a robot comprising: a robot main body that includes a base (2) and a robot arm (4) rotating with respect to the base; a drive unit (16,17) that is disposed inside the robot arm and drives the robot arm; and a wiring (see annotated Fig. below) that is disposed inside the robot arm and electrically connected to the drive unit, wherein the robot arm (4) includes a casing including a main body (low portion of the arm) and a cover (upper portion of the arm) detachably connected to the main body, the drive unit includes a first pulley (18,19), a second pulley (14,15) having a hollow hole (Fig. 3), a belt (20,21) connecting the first pulley and the second pulley, and a motor (16,17) that generates a driving force for driving the robot arm and rotates the first pulley by the driving force, the wiring includes an insertion area (Fig. 3) inserted through the hollow hole of the second pulley and an intersection area  (Fig. 4) intersecting with 

[AltContent: arrow][AltContent: textbox (Cable insertion area)]
    PNG
    media_image1.png
    373
    425
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Fixture)][AltContent: arrow][AltContent: textbox (Belt)][AltContent: arrow][AltContent: textbox (Cable intersection area)]
    PNG
    media_image2.png
    325
    495
    media_image2.png
    Greyscale



With respect to claim 2, Suzuki illustrates (see above annotated Fig.) the main body is provided with a fixture that54 fixes the wiring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (USP 9,272,415).
Nogami teaches a robot comprising: a robot main body that includes a base (101) and a robot arm (121) rotating with respect to the base; a drive unit (M2) that is disposed inside the robot arm and drives the robot arm; and a wiring that is disposed inside the robot arm and electrically connected to the drive unit, wherein the robot arm includes a casing including a main body (FR1) and a cover (CV1) detachably connected to the main body, the drive unit includes a first pulley (6a), a second pulley (6c) having a hollow hole (Fig. 9), a belt (7) connecting the first pulley and the second pulley, and a motor (M2) that generates a driving force for driving the robot arm and rotates the first pulley by the driving force, the wiring includes an insertion area (Fig. 9) inserted through 
Nogami does not illustrate the wiring intersection area being positioned between the belt and the main body.  Nogami illustrates the wiring insertion area being positioned between the belt and the cover.  However, routing the wiring either above or below the belt is considered an obvious design choice that would produce the same result.  It would have been obvious to an engineer in the robotic art to route the wiring of Nogami, such that the wiring intersection area is positioned either between the belt and the main body, or between the belt and the cover, since both arrangements produce the same result of connecting the electric components of the robot.
 With respect to claim 2, it was notoriously well known to attach wiring in a robotic device using a fixture.  It would have been obvious to an engineer in the robotic art to attach the wiring of Nogami, with a fixture, motivation being to securely support the wiring in a predetermined position.
 	With respect to claim 4, Nogami teaches the drive unit having a reduction gear (G2) with a through-hole through which the wiring is inserted, the first pulley is attached to the motor, the second pulley is attached to the reduction gear so that the hollow hole and the through-hole communicate with each other, and the motor and the reduction gear are positioned on a side of the main body with respect to the belt.  
With respect to claim 5, Nogami teaches the robot arm includes an A arm (121) including the casing, a B arm (122) connected to the A arm and rotating with respect to the A arm, a drive unit for the A arm which serves as the drive unit and drives the A arm, and a drive unit (M3) for the B arm which serves as the drive unit and drives the B .

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (USP 6,893,204) as applied to claim 1 above, and further in view of Ono (USP 7,513,173).
Suzuki does not teach the drive unit having a reducer. Ono teaches a robot having driving units (10), the drive unit includes a reduction gear (20) having a through-hole through which wiring (60) is inserted, a first pulley (P1) is attached to the motor, a second pulley (P2) is attached to the reduction gear so that the hollow hole and a through-hole communicate with each other.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the drive unit of Suzuki with a reduction gear attached to the second pulley, as taught by Ono, motivation being to provide a predetermined speed ratio between the drive unit and the arm. 

Claims 6, 8, 9, 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (USP 6,893,204) as applied to claim 1 above, or Nogami et al. (USP 9,272,415) as applied to claim 1 above, and further in view of Park et al. (USP 9,647,513).
Neither Suzuki nor Nogami teach the robot having a drive board, a control board, and a power supply board.  However, it was known in the art to provide a robot with the claimed electrical components for controlling the robot drive unit.  For example, Park .

 Allowable Subject Matter
Claims 3, 7, 11, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658